Certification filed September 15, 2022

 

Eleventh Court of Appeals

No. 11-21-00145-CR

DANIEL RAY GARCIA, Appellant
V.
THE STATE OF TEXAS, Appellee

 

On Appeal from the 106th District Court
Gaines County, Texas
Trial Court Cause No. 19-5086

 

CERTIFICATION

I have reviewed the “Motion to Disqualification or Recusal Justices J.M. Bailey,
W.S. Trotter, W.B. Williams under Rule 16 of the Texas Rules of Appellate Procedure
and Rule 18 of Texas Rules of Civil Procedure” filed in this cause on September 12,
2022. To the extent the document seeks my disqualification or recusal, I have reviewed
the document in chambers. See TEX. R. App. P. 16.3(b). I find no reason to disqualify
or recuse myself and, under Rule 16.3(b), certify the issue of my disqualification and
recusal to the entire court for a determination by the other justices of this court. See
Manges v. Guerra, 673 $.W.2d 180, 185 (Tex. 1984); McCullough v. Kitzman, 50
S.W.3d 87, 88 (Tex. App.—Waco 2001, pet. denied).

ML BRUCE WILLIAMS
JUS